            Case 1:19-cv-02604-TSC Document 12 Filed 02/17/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



LARRY KLAYMAN

                 Plaintiff                                    Case No: 19-cv-2604

v.

JUDICIAL WATCH, INC et al

                 Defendants


       LARRY KLAYMAN’S RENEWED REQUEST FOR DISCLOSURE OF ANY
     COMMUNICATIONS WITH THE HONORABLE COLEEN KOLLAR-KOTELLY

       Plaintiff Larry Klayman (“Mr. Klayman”) hereby renews his requests that the Court

disclose by COB Friday, February 19, 2021, whether it had any oral or written communications

with the Honorable Coleen Kollar-Kotelly (“Judge Kotelly”) regarding this matter, in light of its

minute order of today, denying his previous request as moot. The Court’s “response” was a non-

response.

       Regardless of how the Court wishes to phrase or interpret his request – and the substance

of Mr. Klayman’s request was clear regardless of the Court’s own technically crafted definition

of ex parte -- Mr. Klayman respectfully renews his request that the Court disclose whether it had

any communications with Judge Kotelly regarding this matter, disclose the nature and content of

any communications, and provide any and all documentation or records such as emails, texts,

notes, etc. concerning these communications.

       Lastly, Mr. Klayman also respectfully requests an explanation as to why the Court issued

its February 16, 2021 order dismissing the action, defying its own stay order, at this time.
         Case 1:19-cv-02604-TSC Document 12 Filed 02/17/21 Page 2 of 2




       A direct bona fide and good faith response is respectfully requested by COB Friday

February 19, 2021 in order that Plaintiff may fully determine how to proceed remedially.



Dated: February 17, 2021                                   Respectfully Submitted,


                                                           /s/ Larry Klayman
                                                           Larry Klayman, Esq.
                                                           7050 W. Palmetto Park Rd
                                                           Boca Raton, FL, 33433
                                                           Telephone: (561)558-5336
                                                           Email:leklayman@gmail.com

                                                           Pro Se
